PER CURIAM.
We affirm J.K.K.’s adjudication of delinquency for burglary of a dwelling but reverse his adjudication of delinquency for grand theft. The state’s evidence of the value of the computer and cell phone charger which were stolen in the incident consisted solely of the owner’s testimony of the purchase price a year and a half prior to the incident. Such evidence is insufficient to establish the current value of these items. See Aycock v. State, 87 So.3d 1259, 1260 (Fla. 4th DCA 2012); Lucky v. State, 25 So.3d 691, 692-93 (Fla. 4th DCA 2010). We remand for entry of adjudication of petit theft as authorized by section 924.34, Florida Statutes (2006).
WARNER, DAMOORGIAN and CONNER, JJ., concur.